Exhibit 10.1

SKAGIT STATE BANK/SKAGIT STATE BANCORP, INC.

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is entered into by and
between SKAGIT STATE BANCORP, INC., a Washington corporation (“Bancorp”), its
wholly owned subsidiary SKAGIT STATE BANK, a Washington state-chartered bank
(the “Bank”), and RICHARD C. HUMPHREY, the Executive Vice President and Chief
Credit Officer of the Bank (“Executive”), effective as of August 15, 2006.

Recitals

A.            Executive and the Bank are parties to that certain Employment
Agreement, dated August 4, 2004 (the “Employment Agreement”), which provides,
among other things, for certain payments to be made to Executive if his
employment with the Bank is terminated under certain circumstances.

B.            Subject to the following sentence, the parties to this Agreement
wish to terminate the Employment Agreement and to enter into this Agreement,
which shall supersede and replace the Employment Agreement in its entirety. 
With respect to Section 4(g) of the Employment Agreement, which governs the
terms and conditions of a common stock grant that was awarded to Executive, the
parties wish for such grants to continue in existence pursuant to the provisions
of Section 8.2 of this Agreement.

Agreement

The parties agree as follows:


1.             COMMITMENT OF EXECUTIVE.  IN THE EVENT THAT ANY PERSON EXTENDS
ANY PROPOSAL OR OFFER THAT IS INTENDED TO OR MAY RESULT IN A CHANGE IN CONTROL
(DEFINED BELOW), EXECUTIVE SHALL, AT THE REQUEST OF BANCORP AND/OR THE BANK
(EITHER AND/OR BOTH BEING THE “COMPANY”), ASSIST THE COMPANY IN EVALUATING SUCH
PROPOSAL OR OFFER.  FURTHER, SUBJECT TO THE ADDITIONAL TERMS AND CONDITIONS OF
THIS AGREEMENT, IN ORDER TO RECEIVE THE CHANGE IN CONTROL PAYMENT (DEFINED
BELOW), EXECUTIVE CANNOT RESIGN FROM THE COMPANY DURING ANY PERIOD FROM THE
RECEIPT OF A SPECIFIC CHANGE IN CONTROL PROPOSAL UP TO THE CONSUMMATION OR
ABANDONMENT OF THE TRANSACTION CONTEMPLATED BY SUCH PROPOSAL.


2.             CHANGE IN CONTROL.  “CHANGE IN CONTROL” MEANS A CHANGE “IN THE
OWNERSHIP OR EFFECTIVE CONTROL” OR “IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF
THE ASSETS” OF THE COMPANY, WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”); PROVIDED, HOWEVER, THAT AN
INTERNAL REORGANIZATION OF THE COMPANY SHALL NOT CONSTITUTE A CHANGE IN CONTROL.

1


--------------------------------------------------------------------------------





3.             PAYMENT OBLIGATIONS.


3.1           TERMINATION PRIOR TO CHANGE IN CONTROL.  IF THE COMPANY TERMINATES
EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE RESIGNS FOR GOOD REASON (EACH
AS DEFINED BELOW), AND WITHIN EIGHTEEN (18) MONTHS THEREAFTER THE COMPANY ENTERS
INTO AN AGREEMENT FOR A CHANGE IN CONTROL OR ANY PARTY ANNOUNCES OR IS REQUIRED
BY LAW TO ANNOUNCE A PROSPECTIVE CHANGE IN CONTROL, WHICH CHANGE IN CONTROL IS
CONSUMMATED, THEN UPON THE CLOSING OF SUCH CHANGE IN CONTROL, THE COMPANY SHALL
PAY EXECUTIVE A SINGLE CASH PAYMENT IN AN AMOUNT EQUAL TO TWO (2) TIMES THE
GREATER OF (A) THE HIGHEST COMPENSATION (AS REPORTABLE ON EXECUTIVE’S IRS W-2
FORM) RECEIVED BY EXECUTIVE FROM THE COMPANY DURING ANY OF THE MOST RECENT THREE
(3) CALENDAR YEARS ENDING BEFORE, OR SIMULTANEOUSLY WITH, THE DATE ON WHICH
EXECUTIVE’S EMPLOYMENT TERMINATED; OR (B) 130% OF EXECUTIVE’S BASE COMPENSATION
AS OF THE DATE ON WHICH EXECUTIVE’S EMPLOYMENT TERMINATED (THE
“TERMINATION-BASED CHANGE IN CONTROL PAYMENT”).


3.2           COMPARABLE POSITION NOT OFFERED.  IF A CHANGE IN CONTROL IS
CONSUMMATED WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY, AND EXECUTIVE IS NOT
OFFERED A COMPARABLE POSITION (AS DEFINED BELOW) WITH THE ACQUIRING COMPANY,
THEN UPON THE CLOSING OF SUCH CHANGE IN CONTROL (REGARDLESS OF WHETHER EXECUTIVE
CONTINUES HIS EMPLOYMENT WITH THE ACQUIRING COMPANY), THE COMPANY SHALL PAY
EXECUTIVE A SINGLE CASH PAYMENT IN AN AMOUNT EQUAL TO TWO (2) TIMES THE GREATER
OF (A) THE HIGHEST COMPENSATION (AS REPORTABLE ON EXECUTIVE’S IRS W-2 FORM)
RECEIVED BY EXECUTIVE FROM THE COMPANY DURING ANY OF THE MOST RECENT THREE (3)
CALENDAR YEARS ENDING BEFORE, OR SIMULTANEOUSLY WITH, THE DATE ON WHICH SUCH
CLOSING OCCURS; OR (B) 130% OF EXECUTIVE’S BASE COMPENSATION AS OF THE DATE ON
WHICH SUCH CLOSING OCCURS (THE “CLOSING-BASED CHANGE IN CONTROL PAYMENT”).  FOR
PURPOSES OF THIS AGREEMENT, A “COMPARABLE POSITION” MEANS THE POSITION OF
EXECUTIVE VICE PRESIDENT AND CHIEF CREDIT OFFICER OF THE ACQUIRING COMPANY, WITH
COMPENSATION AND BENEFITS IN THE AGGREGATE NO LESS FAVORABLE TO EXECUTIVE THAN
THOSE IN EFFECT IMMEDIATELY PRIOR TO THE CLOSING OF THE CHANGE IN CONTROL. 
FURTHER, EFFECTIVE ON SUCH CLOSING, THE COMPANY WILL ALSO PROVIDE EXECUTIVE
WITH, AND PAY THE COST OF EXECUTIVE’S PREMIUMS FOR, GROUP HEALTH PLAN BENEFITS
TO THE EXTENT AUTHORIZED BY AND CONSISTENT WITH 29 U.S.C. § 1161 ET SEQ.
(COMMONLY KNOWN AS “COBRA”), FOR THE SHORTER OF THE STATUTORY COBRA PERIOD OR
TWO (2) YEARS FOLLOWING SUCH CLOSING.


3.3           TERMINATION AFTER CHANGE IN CONTROL.  IF, WITHIN TWO (2) YEARS
AFTER ACCEPTING A COMPARABLE POSITION, EXECUTIVE’S EMPLOYMENT IS TERMINATED
WITHOUT CAUSE OR IF EXECUTIVE RESIGNS FOR GOOD REASON, THEN UPON SUCH
TERMINATION OR RESIGNATION, EXECUTIVE SHALL RECEIVE THE CLOSING-BASED CHANGE IN
CONTROL PAYMENT LESS THE AMOUNT OF ANY SALARY, BONUSES AND OTHER CASH
COMPENSATION EARNED BY EXECUTIVE AND PAID TO HIM BY THE ACQUIRING COMPANY
FOLLOWING THE CLOSING OF THE CHANGE IN CONTROL THROUGH THE DATE OF SUCH
TERMINATION OR RESIGNATION; PROVIDED, THAT IN NO EVENT SHALL EXECUTIVE RECEIVE
LESS THAN ONE (1) TIMES HIS HIGHEST COMPENSATION (AS REPORTABLE ON EXECUTIVE’S
IRS W-2 FORM) RECEIVED FROM THE COMPANY DURING ANY

2


--------------------------------------------------------------------------------





OF THE MOST RECENT THREE (3) CALENDAR YEARS ENDING BEFORE, OR SIMULTANEOUSLY
WITH, THE DATE ON WHICH THE CHANGE IN CONTROL OCCURRED.  UPON SUCH TERMINATION,
EXECUTIVE SHALL ALSO BE ENTITLED TO COBRA BENEFITS AND PREMIUM PAYMENTS FOR THE
SHORTER OF THE STATUTORY COBRA PERIOD OR ONE (1) YEAR FOLLOWING SUCH
TERMINATION.


3.4           PARACHUTE PAYMENT LIMITATION.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, IF THE TERMINATION-BASED CHANGE IN CONTROL PAYMENT OR
THE CLOSING-BASED CHANGE IN CONTROL PAYMENT (EITHER, A “CHANGE IN CONTROL
PAYMENT”), TOGETHER WITH ANY OTHER PAYMENTS OR BENEFITS RECEIVED BY EXECUTIVE
FROM THE COMPANY OR THE ACQUIRING COMPANY WILL BE AN AMOUNT THAT WOULD CAUSE
THEM TO BE A “PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G(B)(2)(A) OF
THE CODE (THE “PARACHUTE PAYMENT AMOUNT”), THEN THE CHANGE IN CONTROL PAYMENT
SHALL BE REDUCED SO THAT THE TOTAL AMOUNT THEREOF IS $1 LESS THAN THE PARACHUTE
PAYMENT AMOUNT.


3.5           PAYMENT OF AMOUNTS WITHIN 2 ½ MONTHS.  ALL AMOUNTS REQUIRED TO BE
PAID BY THE COMPANY HEREUNDER SHALL BE PAID BY THE LATER OF THE 15TH DAY OF THE
THIRD MONTH FOLLOWING THE EXECUTIVE’S FIRST TAXABLE YEAR IN WHICH THE AMOUNT IS
NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE OR THE 15TH DAY OF THE
THIRD MONTH FOLLOWING THE END OF THE COMPANY’S FIRST TAXABLE YEAR IN WHICH THE
AMOUNT IS NO LONGER SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  THIS PROVISION
IS INTENDED TO COMPLY WITH REGULATIONS ISSUED UNDER SECTION 409A OF THE CODE AND
SHALL BE INTERPRETED AND APPLIED CONSISTENTLY THEREWITH.


4.             TERMINATION OF AGREEMENT.


4.1           THIS AGREEMENT TERMINATES UPON PAYMENT BY THE COMPANY (OR ITS
SUCCESSOR) TO EXECUTIVE OF THE CHANGE IN CONTROL PAYMENT AND THE RELATED
PAYMENTS PROVIDED FOR HEREIN.


4.2           THE COMPANY MAY TERMINATE THIS AGREEMENT BY ACTION OF ITS BOARD OF
DIRECTORS, AND SUCH TERMINATION SHALL BE EFFECTIVE ONE (1) YEAR FOLLOWING THE
DATE ON WHICH WRITTEN NOTICE OF SUCH TERMINATION IS PROVIDED TO EXECUTIVE.


4.3           THIS AGREEMENT TERMINATES IMMEDIATELY IF, AT ANY TIME BEFORE THE
CHANGE IN CONTROL TRANSACTION CLOSES, (I) THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT FOR CAUSE, (II) EXECUTIVE RESIGNS FROM THE COMPANY WITHOUT GOOD
REASON, (III) EXECUTIVE DIES, OR (IV) EXECUTIVE IS UNABLE TO PERFORM HIS DUTIES
AND OBLIGATIONS TO THE COMPANY FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS AS A
RESULT OF A PHYSICAL OR MENTAL DISABILITY, UNLESS WITH REASONABLE ACCOMMODATION
EXECUTIVE COULD CONTINUE TO PERFORM SUCH DUTIES AND MAKING THESE ACCOMMODATIONS
WOULD NOT POSE AN UNDUE HARDSHIP ON THE COMPANY.  IF NO CHANGE IN CONTROL HAS
OCCURRED, THIS AGREEMENT WILL TERMINATE EIGHTEEN (18) MONTHS AFTER EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD
REASON, UNLESS DURING SUCH EIGHTEEN (18) MONTH

3


--------------------------------------------------------------------------------





PERIOD, THE COMPANY ENTERS INTO AN AGREEMENT FOR A CHANGE IN CONTROL, OR A
CHANGE IN CONTROL IS ANNOUNCED OR REQUIRED BY LAW TO BE ANNOUNCED, IN WHICH CASE
THIS AGREEMENT WILL TERMINATE UPON PAYMENT OF THE CLOSING-BASED CHANGE IN
CONTROL PAYMENT PURSUANT TO SECTION 3.1 OR THE ABANDONMENT OF SUCH CHANGE IN
CONTROL.


5.             DEFINITIONS.


5.1           CAUSE.  “CAUSE” MEANS ONLY ANY ONE OR MORE OF THE FOLLOWING:

A.             WILLFUL MISFEASANCE OR GROSS NEGLIGENCE IN THE PERFORMANCE OF
EXECUTIVE’S DUTIES.

B.             CONVICTION OF A CRIME IN CONNECTION WITH HIS DUTIES.

C.             CONDUCT DEMONSTRABLY AND SIGNIFICANTLY HARMFUL TO THE BANK AND/OR
BANCORP, AS REASONABLY DETERMINED ON THE ADVICE OF LEGAL COUNSEL BY THE BOARD OF
DIRECTORS OF THE BANK AND/OR BANCORP, AS THE CASE MAY BE.


5.2           GOOD REASON.  “GOOD REASON” MEANS ONLY ANY ONE OR MORE OF THE
FOLLOWING:

A.             REDUCTION, WITHOUT EXECUTIVE’S CONSENT, OF EXECUTIVE’S SALARY OR
ELIMINATION OF ANY COMPENSATION OR BENEFIT PLAN BENEFITING EXECUTIVE.

B.             THE ASSIGNMENT TO EXECUTIVE WITHOUT HIS CONSENT OF ANY AUTHORITY
OR DUTIES MATERIALLY INCONSISTENT WITH EXECUTIVE’S POSITION AS OF THE DATE OF
THIS AGREEMENT.

C.             A RELOCATION OR TRANSFER OF EXECUTIVE’S PRINCIPAL PLACE OF
EMPLOYMENT THAT WOULD INCREASE EXECUTIVE’S COMMUTE AS OF THE EFFECTIVE DATE BY
MORE THAN 30 MILES EACH WAY ON A REGULAR BASIS, UNLESS EXECUTIVE CONSENTS TO THE
RELOCATION OR TRANSFER.


6.             ARBITRATION.  AT ANY PARTY’S REQUEST, THE PARTIES MUST SUBMIT ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR IN CONNECTION WITH, OR RELATING
TO, THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH OF THIS AGREEMENT, TO
ARBITRATION UNDER THE AMERICAN ARBITRATION ASSOCIATION’S RULES THEN IN EFFECT
(OR UNDER ANY OTHER FORM OF ARBITRATION MUTUALLY ACCEPTABLE TO THE PARTIES).  A
SINGLE ARBITRATOR AGREED ON BY THE PARTIES WILL CONDUCT THE ARBITRATION.  IF THE
PARTIES CANNOT AGREE ON A SINGLE ARBITRATOR, EACH PARTY MUST SELECT ONE
ARBITRATOR AND THOSE TWO ARBITRATORS WILL SELECT A THIRD ARBITRATOR.  THIS THIRD
ARBITRATOR WILL HEAR THE DISPUTE.  THE ARBITRATOR’S DECISION IS FINAL (EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED BY LAW) AND BINDS THE PARTIES, AND ANY PARTY MAY
REQUEST ANY COURT HAVING JURISDICTION TO ENTER A JUDGMENT AND TO ENFORCE THE
ARBITRATOR’S DECISION.  THE ARBITRATOR WILL PROVIDE THE PARTIES WITH A WRITTEN
DECISION NAMING THE SUBSTANTIALLY PREVAILING PARTY IN THE ACTION.  THIS
PREVAILING PARTY IS ENTITLED TO REIMBURSEMENT FROM THE OTHER PARTIES FOR ITS
COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES.  ALL PROCEEDINGS WILL
BE HELD AT A PLACE

4


--------------------------------------------------------------------------------





DESIGNATED BY THE ARBITRATOR IN SKAGIT COUNTY, WASHINGTON.  THE ARBITRATOR, IN
RENDERING A DECISION AS TO ANY STATE LAW CLAIMS, WILL APPLY WASHINGTON LAW.


7.             WITHHOLDING.  ALL PAYMENTS REQUIRED TO BE MADE BY THE COMPANY
HEREUNDER TO EXECUTIVE SHALL BE SUBJECT TO THE WITHHOLDING OF SUCH AMOUNTS, IF
ANY, RELATING TO TAX AND OTHER PAYROLL DEDUCTIONS AS THE COMPANY MAY REASONABLY
DETERMINE SHOULD BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


8.             OTHER COMPENSATION AND TERMS OF EMPLOYMENT.


8.1           NOT AN EMPLOYMENT AGREEMENT.  THIS AGREEMENT IS NOT AN EMPLOYMENT
AGREEMENT.  ACCORDINGLY, EXCEPT WITH RESPECT TO THE CHANGE IN CONTROL PAYMENT
AND AS PROVIDED IN SECTION 8.2, THIS AGREEMENT SHALL HAVE NO EFFECT ON THE
DETERMINATION OF ANY COMPENSATION PAYABLE BY THE COMPANY TO EXECUTIVE, OR UPON
ANY OF THE OTHER TERMS OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE SPECIFIC
ARRANGEMENTS REFERRED TO HEREIN ARE NOT INTENDED TO EXCLUDE ANY OTHER BENEFITS
THAT MAY BE AVAILABLE TO EXECUTIVE UPON A TERMINATION OF EMPLOYMENT WITH THE
COMPANY PURSUANT TO EMPLOYEE BENEFIT PLANS OF THE COMPANY.


8.2           GRANT OF COMMON STOCK.  EXECUTIVE SHALL CONTINUE TO BE ENTITLED TO
THE UNVESTED PORTION OF THE FIVE HUNDRED (500) SHARES OF COMMON STOCK GRANTED
PURSUANT TO THE EMPLOYMENT AGREEMENT, EXCEPT THAT ANY REFERENCES TO “BANK COMMON
STOCK” SHALL NOW MEAN “BANCORP COMMON STOCK.”  EXECUTIVE WAS GRANTED FIVE (500)
SHARES OF COMMON STOCK ON AUGUST 4, 2004, WHICH VEST ONE HUNDRED (100) SHARES ON
EACH OF THE FIRST FIVE ANNIVERSARY DATES OF AUGUST 4, 2004, PROVIDED THAT
EXECUTIVE REMAINS EMPLOYED BY THE COMPANY ON EACH SUCH ANNIVERSARY DATE.  SHOULD
EXECUTIVE’S EMPLOYMENT TERMINATE PRIOR TO ANY SUCH ANNIVERSARY DATE, HE SHALL
NOT BE ENTITLED TO ANY PRORATED STOCK GRANT FOR THE PERIOD AFTER THE MOST RECENT
ANNIVERSARY DATE ON WHICH VESTING OCCURRED, OR TO ANY OF THE REMAINING UNVESTED
STOCK GRANTS.  ANY UNVESTED SHARES SHALL BE FORFEITED BACK TO BANCORP
AUTOMATICALLY.  IN THE EVENT EXECUTIVE IS TERMINATED IN CONNECTION WITH A CHANGE
IN CONTROL, EXECUTIVE SHALL BE FULLY VESTED IN ALL 500 SHARES OF STOCK AS OF THE
DATE OF HIS TERMINATION.


9.             MISCELLANEOUS PROVISIONS.


9.1           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES CONCERNING ITS SUBJECT MATTER
AND SUPERSEDES ALL PRIOR AGREEMENTS, CORRESPONDENCE, REPRESENTATIONS, OR
UNDERSTANDINGS BETWEEN THE PARTIES RELATING TO ITS SUBJECT MATTER.  BY EXECUTING
THIS AGREEMENT, EACH OF THE BANK AND EXECUTIVE ARE TERMINATING THE EMPLOYMENT
AGREEMENT IN ITS ENTIRETY.


9.2           BINDING EFFECT.  THIS AGREEMENT WILL BIND AND INURE TO THE BENEFIT
OF THE PARTIES’ HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.

5


--------------------------------------------------------------------------------





9.3           WAIVER.  ANY WAIVER BY A PARTY OF ITS RIGHTS UNDER THIS AGREEMENT
MUST BE WRITTEN AND SIGNED BY THE PARTY WAIVING ITS RIGHTS.  A PARTY’S WAIVER OF
THE OTHER PARTY’S BREACH OF ANY PROVISION OF THIS AGREEMENT WILL NOT OPERATE AS
A WAIVER OF ANY OTHER BREACH BY THE BREACHING PARTY.


9.4           AMENDMENT.  THIS AGREEMENT MAY BE MODIFIED ONLY THROUGH A WRITTEN
INSTRUMENT SIGNED BY ALL PARTIES.


9.5           AMENDMENT TO COMPLY WITH SECTION 409A.  FROM TIME TO TIME, THE
COMPANY MAY AMEND THIS AGREEMENT AS REQUIRED TO COMPLY WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE AND U.S. TREASURY REGULATIONS ISSUED THEREUNDER.


9.6           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE SEVERABLE. 
THE INVALIDITY OF ANY PROVISION WILL NOT AFFECT THE VALIDITY OF OTHER PROVISIONS
OF THIS AGREEMENT.


9.7           COUNSEL REVIEW.  EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED WITH
INDEPENDENT COUNSEL WITH RESPECT TO THE NEGOTIATION, PREPARATION, AND EXECUTION
OF THIS AGREEMENT AND THE RELATED TERMINATION OF THE EMPLOYMENT AGREEMENT.


9.8           GOVERNING LAW AND VENUE.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH WASHINGTON LAW, EXCEPT TO THE EXTENT THAT FEDERAL
LAW MAY GOVERN CERTAIN MATTERS.  THE PARTIES MUST BRING ANY LEGAL PROCEEDING
ARISING OUT OF THIS AGREEMENT IN SKAGIT COUNTY, WASHINGTON, AND THE PARTIES WILL
SUBMIT TO JURISDICTION IN THAT COUNTY.


9.9           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER WILL CONSTITUTE ONE AND THE SAME DOCUMENT.

[signatures appear on following page]

6


--------------------------------------------------------------------------------




This Change in Control Severance Agreement is effective as of the date first set
forth above.

 

 

SKAGIT STATE BANK

 

 

 

 

 

By

/s/ B. Marvin Omdal

 

 

 

B. Marvin Omdal, Chairman of the Board

 

 

 

 

 

 

 

SKAGIT STATE BANCORP, INC.

 

 

 

 

 

By

/s/ B. Marvin Omdal

 

 

 

B. Marvin Omdal, Chairman of the Board

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Richard C. Humphrey

 

 

Richard C. Humphrey

 

 

 

 

 

Approved by Board of Directors August 15, 2006

7


--------------------------------------------------------------------------------